PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks the sum of $2,000.00 for a Black Angus Heifer that was struck and killed by a train. In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
Accordingly, the Court hereby makes an award to claimant in the amount of $2,000.00.
Award of $2,000.00.